city line candy tobacco corp petitioner v commissioner of internal revenue respondent docket no filed date p a corporation is a reseller and licensed wholesale dealer of cigarettes in new york new york law provides that all cigarettes possessed for sale must bear a stamp issued by the new york tax commissioner n y tax law sec_471 mckinney supp pursuant to this law p a verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner licensed cigarette stamping agent for new york purchases cigarette packs for sale purchases and affixes cigarette_tax stamps to those cigarette packs and sells the stamped ciga- rette packs to subjobbers and retailers in new york city and throughout new york state under new york law p is required to include and did include the cost of the cigarette_tax stamps in the sale price of the cigarettes p uses the accrual_method of accounting and a fiscal_year ending oct for all relevant years p computed its gross_receipts from ciga- rette sales for financial statement purposes by totaling the gross sale prices of the cigarettes sold during each year how- ever for income_tax reporting purposes p adjusted its gross_receipts from cigarette sales by subtracting the approximate cost of cigarette_tax stamps purchased during the fiscal_year and reporting as its gross_receipts the resulting net amount p argued that its average annual gross_receipts determined for income_tax reporting purposes for the three-taxable-year period ending with the taxable_year preceding each of the years in issue did not exceed dollar_figure million p contends that it therefore qualifies for the small_reseller_exception under sec_263a for each of the years in issue and con- sequently is not required to comply with the uniform capital- ization unicap_rules of sec_263a with respect to the cigarettes it acquired for resale held r correctly determined p’s gross_receipts for each of the years in issue on the basis of the entire sale price of the cigarettes it sold including that part of the sale price attributable to the cost of the cigarette_tax stamps held further p is subject_to the unicap_rules of sec_263a because p failed to prove that its average annual gross_receipts for the three-taxable-year period ending with the taxable_year preceding each of the years in issue correctly calculated to include the entire sale price of the ciga- rettes it sold did not exceed dollar_figure million for any of the years in issue held further the cigarette_tax stamp costs are indirect_costs that must be capitalized under the unicap_rules held further the cigarette_tax stamp costs are han- dling costs that r properly allocated in part to p’s ending inventory using the simplified_resale_method felipe e orner for petitioner mimi m wong for respondent marvel judge in a notice_of_deficiency respondent deter- mined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for the taxable years ending tye verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports date and respectively after concessions the issues for decision are whether petitioner qualifies for the small_reseller_exception to the uniform capitalization unicap_rules of sec_263a if not whether the new york cigarette stamp tax petitioner incurred is an indirect_cost that it must capitalize under the unicap_rules and if so whether respondent properly allocated a portion of that cost to petitioner’s ending inventory using the simplified_resale_method findings_of_fact some of the facts have been stipulated the stipulated facts and facts drawn from stipulated exhibits are incor- porated herein by this reference when petitioner filed its petition its principal_place_of_business was in new york i background new york law imposes a tax on all cigarettes possessed for sale n y tax law sec_471 mckinney supp that tax is collected through the sale of cigarette_tax stamps issued by the new york tax commissioner under a provision that requires that all cigarettes possessed for sale respondent determined an overpayment of dollar_figure for tye date with the exception of costs related to the cigarette_tax stamps the par- ties stipulated the allocation of petitioner’s costs as follows tye handling storage dollar_figure big_number big_number general purchasing admin dollar_figure big_number big_number dollar_figure big_number big_number indirect costs- nonallocable dollar_figure big_number big_number the parties also stipulated adjustments for insurance expenses and for pe- titioner’s cost of goods sold-purchases as follows tye insurance expenses dollar_figure big_number cost of goods sold- purchases dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule ref- erences are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner must bear such a stamp id for the relevant tax years new york state and new york city each imposed a cigarette stamp tax of dollar_figure per pack or dollar_figure per carton as part of its cigarette_tax collection efforts the new york state department of taxation and finance licenses cigarette stamping agents stamping agents a stamping agent pur- chases unstamped cigarettes from tobacco manufacturers and purchases cigarette_tax stamp sec_4 from either new york state or new york city the stamping agent affixes the appro- priate cigarette_tax stamp to each cigarette package in its possession as evidence that the cigarette stamp tax has been paid and then sells the stamped cigarette packages to licensed retailers subjobbers or vending machine operators for sale to consumers the stamping agent must include the cost of the cigarette_tax stamp in the sale price of the ciga- rettes id sec_471 petitioner is a corporation engaged in the wholesale trading of tobacco petitioner purchases tobacco_products from various manufacturers and resells them to subjobbers and retailers in new york state both in and out of new york city petitioner also is a licensed cigarette stamping agent for new york petitioner purchased cigarette_tax stamps and thereby paid cigarette stamp taxes totaling dollar_figure dollar_figure and dollar_figure for tye date date and date respectively ii petitioner’s accounting methods and financial statements for all relevant years petitioner used the accrual_method of accounting for income and expenses and the first-in first- out method_of_accounting for inventory petitioner did not introduce its financial statements for each of the relevant years into evidence however the profit and loss statement for that is in the record confirms that for financial statement purposes petitioner calculated its gross_receipts from cigarette sales by totaling the gross sale prices of ciga- rettes sold without any reduction for the cost of the cigarette_tax stamps that was included in the sale prices during the years in issue cigarette_tax stamps were sold in rolls of big_number petitioner purchased a roll of tax stamps from new york state as needed approximately every three to four days verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports iii petitioner’s tax reporting and the notice_of_deficiency petitioner timely filed its forms u s_corporation income_tax return for petitioner reported gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively petitioner calculated its gross_receipts for income_tax purposes by subtracting from its gross_receipts from cigarette sales the approximate total cost of the cigarette_tax stamps it purchased during each year following an examination of petitioner’s income_tax returns for respondent mailed to petitioner the notice_of_deficiency for and in the notice of defi- ciency respondent determined that petitioner had under- reported its gross_receipts for each taxable_year in an amount approximately equal to the cost of the cigarette_tax stamps taxable_year consequently purchased during respondent determined that petitioner had additional gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively that as a result of the adjustments to petitioner’s gross_receipts respondent also determined that petitioner’s average annual gross_receipts for the three-taxable-year period ending with the taxable_year preceding each of exceeded dollar_figure mil- lion and therefore it was subject_to the unicap_rules of sec_263a under the unicap_rules petitioner was required to include a portion of certain direct and indirect_costs in inventory costs respondent classified the cigarette_tax stamp costs as general and administrative costs and determined that petitioner’s indirect_costs for handling and the parties stipulated that petitioner purchased cigarette stamps and paid to new york state cigarette stamp taxes of dollar_figure dollar_figure and dollar_figure for and respectively under n y tax law sec_472 mckinney supp stamping agents may re- tain a specified percentage of collected cigarette stamp taxes as compensa- tion for their duties neither party addressed whether petitioner included such commissions in calculating its gross_receipts or in calculating the cost of cigarette_tax stamps it incurred sec_263a provides that certain taxpayers are excepted from complying with the unicap_rules if the average annual gross_receipts of the taxpayer or any predecessor for the 3-taxable year period ending with the taxable_year preceding such taxable_year do not exceed dollar_figure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner storage purchasing general and administrative and indirect costs-nonallocable expenses were as follows tye handling storage dollar_figure big_number big_number purchasing general admin indirect costs- nonallocable dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number using the simplified_resale_method without historic absorp- tion simplified_resale_method respondent determined that petitioner had additional sec_263a capitalizable costs for and of dollar_figure dollar_figure and dollar_figure respec- tively respondent calculated the additional sec_263a capitalizable costs as the product of the combined_absorption_ratio and petitioner’s purported sec_471 costs at the end of the year in the notice_of_deficiency respondent determined that the cigarette_tax stamp costs were general and administrative costs and referenced sec_1_263a-1 income_tax regs which defines service_costs as indi- rect costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function respondent calculated petitioner’s sec_471 costs as dollar_figure dollar_figure and dollar_figure for and respectively respondent appears to have calculated petitioner’s sec_471 costs as the sum of storage and handling costs purchasing costs and the product of petitioner’s gen- eral and administrative costs and the storage and handling cost absorption ratio for the relevant year however in calculating the storage and han- dling cost absorption ratio for each year respondent used a value in the numerator that differed from petitioner’s total storage and handling costs for the year respondent likewise used a value in the numerator of the purchasing cost absorption ratio that differed from petitioner’s total pur- chasing costs for the year respondent has not adequately explained either in the notice of defi- ciency or in his posttrial briefing how he came up with the numbers used in the calculations attached to the notice_of_deficiency it appears to the court that respondent made mistakes in adjusting petitioner’s inventory in the notice_of_deficiency and he appears to have conceded as much how- ever on brief respondent appears to be equivocating on his position regard- ing mistakes in the calculations attached to the notice_of_deficiency we ex- pect respondent in his rule computation to explain each of the values used and to identify clearly how he made the computation of any defi- ciencies resulting from this opinion after filing a petition with this court petitioner filed an appeal with the internal_revenue_service appeals_office appeals officer marco continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports in the notice_of_deficiency respondent further determined that petitioner must increase its inventory costs for and by dollar_figure dollar_figure and dollar_figure respec- tively respondent arrived at these additional_amounts by adding the additional sec_263a costs for each year and petitioner’s purported sec_471 costs for each year respondent then added the amount of the increase to peti- tioner’s ending inventory to calculate its adjusted ending inventory for each of the taxable years in issue i burden_of_proof opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 however the burden_of_proof will shift to the commissioner if the taxpayer proves that the determinations are arbitrary capricious or unreasonable 85_tc_754 aff ’d 849_f2d_393 9th cir concessions by the commissioner at or during the course of trial ordinarily minervini ao minervini prepared a number of spreadsheets purporting to calculate petitioner’s inventory costs under the unicap_rules ao minervini allocated petitioner’s handling and storage purchasing and gen- eral and administrative costs using the values stipulated see supra note rather than using the values in the notice_of_deficiency in the first spreadsheet ao minervini determined that of the cigarette_tax stamp costs were indirect_costs not allocable to handling and storage pur- chasing or general and administrative costs and calculated that petitioner had additional sec_263a capitalizable costs for and of dollar_figure dollar_figure and dollar_figure respectively in the second spreadsheet ao minervini allocated of the cigarette_tax stamp costs to handling costs and to indirect_costs not allocable to handling and storage pur- chasing or general and administrative costs and calculated that petitioner had additional sec_263a capitalizable costs for and of dollar_figure dollar_figure and dollar_figure respectively in both spreadsheets ao minervini used a value for petitioner’s sec_471 costs for the year that was equal to its ending inventory for that year as reported on its return in his spreadsheets ao minervini determined that petitioner must in- crease its inventory costs for and by the amounts of addi- tional sec_263a capitalizable costs described supra note in calculating petitioner’s adjusted ending inventory ao minervini added the additional sec_263a capitalizable costs to its ending inventory value for each year verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner are insufficient to shift the burden_of_proof to the commis- sioner 18_tc_1159 aff ’d per curiam 217_f2d_952 9th cir see also engles coin shop inc v commissioner tcmemo_1983_561 petitioner appears to argue that the determinations in the notice_of_deficiency are arbitrary capricious or unreasonable and therefore the burden_of_proof is on respondent petitioner relies on the fact that during these proceedings respondent stipulated an allocation of handling and storage purchasing and general and administrative costs different from the allocation in the notice_of_deficiency the mere fact that respondent stipulated an alternative cost allocation is insufficient to shift the burden_of_proof to him while it appears that in the notice_of_deficiency respondent may have made some mistakes in calculating the required adjustments under sec_263a those mistakes are not sufficient to support a finding that his determinations regarding petitioner’s gross_receipts and its obligation to adhere to the rules of sec_263a were arbitrary capri- cious or unreasonable we conclude that petitioner bears the burden of proving that respondent’s determinations are incorrect see rule a ii application of sec_263a a introduction to sec_263a congress enacted sec_263a as part of the tax_reform_act_of_1986 pub_l_no sec_803 stat pincite petitioner also contends that the determinations in the notice of defi- ciency are arbitrary capricious or unreasonable because respondent used an incorrect methodology in calculating its inventory costs under sec_263a however the parties stipulated that in the notice_of_deficiency re- spondent applied the simplified_resale_method without historic absorption a method expressly permitted under sec_263a under sec_7491 the burden_of_proof shifts to the commissioner if the taxpayer produced credible_evidence to support the deduction or posi- tion the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable re- quests for information petitioner does not contend that sec_7491 ap- plies and it has not introduced evidence to prove it satisfied the require- ments of sec_7491 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports in enacting sec_263a congress intended that a single comprehensive set of rules should govern capitaliza- tion of the costs of producing acquiring and holding prop- erty for resale to more accurately reflect income and create a more neutral tax system see 273_f3d_875 9th cir aff ’g 114_tc_1 s rept no pincite 1986_3_cb_1 whether an expenditure is deductible or must be capital- ized is a question of fact 503_us_79 under sec_263a a taxpayer must capitalize certain direct and indirect_costs allocable to real or personal_property that the taxpayer has acquired for resale see also sec_1_263a-3 income_tax regs if the resale property is inventory in the taxpayer’s hands the taxpayer must include the direct and inventory costs sec_263a direct costs include the acquisition costs of property acquired for resale sec_1_263a-1 income_tax regs indirect_costs include all costs other than direct costs properly allocable to property acquired for resale sec_1_263a-1 income_tax regs indirect_costs in b the small_reseller_exception under sec_263a a taxpayer is excepted from complying with the unicap_rules of sec_263a with respect to certain property acquired for resale if the average annual gross_receipts of the taxpayer or any predecessor for the three-taxable-year period ending with the taxable_year preceding such taxable_year do not exceed dollar_figure small_reseller_exception a reseller is a taxpayer who sec_162 authorizes a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business advertising and other selling_expenses are deductible under sec_162 see sec_1_162-1 income_tax regs however no deduction is available for items used by the taxpayer in com- puting the cost of inventory_property see id two types of resellers must satisfy additional requirements to qualify for the small_reseller_exception if the reseller produces property the re- seller qualifies for the exception only if the reseller meets the gross re- ceipts test see sec_263a and the reseller’s production activities are de_minimis see sec_1_263a-3 and iii income_tax regs if the reseller is treated as producing property because property is produced under contract for the reseller the reseller qualifies for the exception only verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner acquires for resale property the taxpayer includes in inventory if on hand at the end of the year and property the taxpayer holds primarily_for_sale_to_customers in the ordinary course of business see sec_1_263a-3 income_tax regs parties’ arguments petitioner contends that it qualifies for the small_reseller_exception because its average annual gross_receipts for each of the years in issue did not exceed dollar_figure million according to petitioner respondent erred by including in its gross_receipts proceeds attributable to collection of the new york cigarette stamp tax petitioner contends that new york law imposes the cigarette stamp tax on consumers not stamping agents or wholesalers therefore gross_receipts do not include proceeds attributable to collection of the cigarette stamp tax petitioner further contends that if in calculating its gross_receipts for federal_income_tax purposes it properly sub- tracted the cost of the cigarette_tax stamps it purchased then respondent’s determinations that petitioner under- reported its gross_receipts and that petitioner is subject_to the unicap_rules of sec_263a are erroneous because petitioner’s average annual gross_receipts did not exceed the dollar_figure million threshold for the relevant years respondent contends that petitioner does not qualify for the small_reseller_exception respondent explains that because new york law requires petitioner to add the cost of if the reseller meets the gross_receipts_test see sec_263a and if the contract is entered into incident to the resale activities of the small re- seller and the property is sold to its customers see sec_1_263a-3 in- come tax regs see also 273_f3d_875 9th cir aff ’g 114_tc_1 petitioner also contends that it qualifies for the small reseller excep- tion because it is a small reseller with de_minimis production activity an analysis of whether a reseller has de_minimis production activity is rel- evant only if the reseller satisfies the gross_receipts_test of sec_263a if the reseller produces property the reseller is excepted from complying with the unicap_rules only if the reseller satisfies the gross_receipts_test and the de_minimis production activity requirement sec_1_263a-3 and iii income_tax regs see also suzy’s zoo v commissioner f 3d pincite because we find that petitioner’s av- erage annual gross_receipts for the relevant periods exceeded dollar_figure million we need not decide whether its production activity was de_minimis verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports the cigarette_tax stamps to the cigarette sale price it must include in gross_receipts the entire gross sale price including that part of its gross sale price approximately equal to the cost of cigarette_tax stamps it incurred during each taxable_year respondent asserts that after petitioner’s gross_receipts are reconstructed its average annual gross_receipts for the relevant testing periods for each year in issue exceed dollar_figure million accordingly we first must decide whether for purposes of determining qualification for the small_reseller_exception petitioner’s gross_receipts should include the cost of the ciga- rette tax stamps it purchased during each taxable_year calculation of petitioner’s gross_receipts under sec_263a for purposes of the small_reseller_exception sec_1_263a-3 income_tax regs defines gross_receipts as the total amount as determined under the taxpayer’s method_of_accounting derived from all of the taxpayer’s trades_or_businesses eg revenues derived from the sale of inventory before reduction for cost_of_goods_sold sec_1_263a-3 income_tax regs however excludes cer- tain items from the definition of gross_receipts for purposes of the small_reseller_exception ii amounts excluded gross_receipts do not include amounts representing- a returns or allowances b interest dividends rents royalties or annuities not derived in the ordinary course of a trade_or_business c receipts from the sale_or_exchange of capital assets as defined in sec_1221 d repayments of loans or similar instruments e receipts from a sale_or_exchange not in the ordinary course of busi- ness and f receipts from any activity other than a trade_or_business or an activity engaged in for profit by reason of the above calculating petitioner’s gross_receipts for purposes of the small_reseller_exception requires a two-step inquiry whether under its accrual_method of this calculation is consistent with the calculation of gross_income in sec_1_61-3 income_tax regs gross_income derived from a business is the total sales less the cost_of_goods_sold verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner accounting petitioner’s gross_receipts for each taxable_year in issue included the entire sale price of the cigarettes it sold including the amount attributable to cigarette_tax stamps it purchased during the year and if we answer the first inquiry in the affirmative whether sec_1 263a- b ii income_tax regs excludes from gross_receipts the approximate cost of cigarette_tax stamps purchased during each year a petitioner’s method_of_accounting petitioner used the accrual_method of accounting for the years in issue under the accrual_method of accounting a taxpayer must recognize income for the year in which the taxpayer accrues the income see eg sec_451 a taxpayer accrues income when the all-events test has been met meaning that the taxpayer’s right to the income is fixed and the taxpayer can determine the amount of the income with reasonable accuracy sec_1_451-1 income_tax regs the only financial statement that petitioner introduced was its profit and loss statement which shows total sales of dollar_figure we infer from the profit and loss state- ment that petitioner determined its total sales under its accrual_method of accounting for financial_accounting pur- poses by totaling its gross_receipts from cigarette sales during the taxable_year without any reduction for the cost of cigarette_tax stamps purchased during that year petitioner then deducted cost_of_goods_sold including the cost of the cigarette_tax stamps from its gross_receipts to arrive at gross_profit before expenses in contrast petitioner calculated its gross_receipts for income_tax reporting purposes by subtracting from its gross_receipts from cigarette sales the approximate cost of cigarette_tax stamps purchased during the fiscal_year and reporting as its gross_receipts the resulting net amount mr kun sang ruy one of petitioner’s shareholders testified that the petitioner did not introduce into evidence financial statements for any other taxable years in the absence of any proof to the contrary we infer from the profit and loss statement in the record that petitioner calculated its gross_receipts for the other years in issue in a manner similar to that used on the profit and loss statement for verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports amount reported as gross_receipts on its tax returns reflected a net amount for tax and financial_accounting purposes a taxpayer must first calculate total sales revenue determined in accordance with its method_of_accounting for financial_accounting pur- poses petitioner did just that for income_tax reporting pur- poses however petitioner reduced its total gross_receipts from cigarette sales by the cost of the cigarette_tax stamps it purchased during the taxable_year to arrive at a gross_receipts figure that was substantially lower than the figure used for financial_accounting purposes petitioner’s profit and loss statement for confirms that under its accrual_method of accounting it included all of the gross_receipts generated by its sale of cigarettes during the taxable_year including gross_receipts attributable to the cigarette_tax stamps affixed to the cigarette packs before sale in calculating its gross_receipts from cigarette sales this approach is consistent with new york law which requires a stamping agent to include the cost of the cigarette_tax stamp in the sale price of the cigarettes see n y tax law sec_471 petitioner’s efforts to show that it qualified as a small reseller by reducing its gross_receipts for each tax- able year in an amount approximately equal to the cost of cigarette_tax stamps it purchased during the year were inconsistent with its accrual_method of accounting and with applicable new york law consequently we find that the small_reseller_exception does not apply because gross_receipts for each taxable_year in issue should not be reduced by an amount representing the cost of cigarette_tax stamps pur- chased during that year b whether the cost of cigarette_tax stamps is a tax pro- perly excluded from gross_receipts although petitioner’s arguments are not entirely clear we interpret them to be that for purposes of determining eligi- bility for the small_reseller_exception the cost of the cigarette_tax stamps should be subtracted in calculating gross_receipts because either sec_1_263a-3 income_tax regs permits or requires the subtraction or sales_tax or other similar state and local_taxes are subtracted in computing gross_receipts if under applicable state or local law the tax verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner legally is imposed on the purchaser of the good or service and the taxpayer merely collects and remits the tax to the taxing authority we address each of these arguments below i effect of sec_1_263a-3 and income_tax regs in specifying how gross_receipts are calculated for purposes of the small_reseller_exception sec_1_263a-3 income_tax regs excludes several enumerated items but makes no reference to taxes because taxes are not specifi- cally listed as an exclusion under sec_1_263a-3 income_tax regs the regulation provides no support for petitioner’s argument that the regulation requires the cost of the cigarette_tax stamps it purchased during the relevant years to be excluded from the calculation of gross_receipts for purposes of the small_reseller_exception petitioner points out that sec_263a requires gross_receipts to be calculated for purposes of the small re- seller exception using rules similar to those of paragraphs and of sec_448 respondent disagrees because sec_263a provides that the sec_448 rules apply for aggregation purposes only sec_1_263a-3 income_tax regs discusses the aggregation of gross_receipts for purposes of the small re- seller exception the aggregation concept embodied therein under which multiple persons treated as a single employer under sec_52 or b or sec_414 are treated as one taxpayer for purposes of the small_reseller_exception simply does not apply because there is only one taxpayer involved in this case consequently we reject petitioner’s argument that the aggregation rules of sec_1 263a- b and income_tax regs support its calculation of its gross_receipts ii the character of the new york cigarette_tax in its opening brief petitioner addresses the issue of whether the cigarette stamp tax is imposed on the stamping agents wholesalers and resellers or on the consumers peti- tioner contends that the tax is imposed on the consumers and therefore is not includable in the calculation of its gross_receipts for purposes of the small_reseller_exception in his verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports reply brief respondent contends that the tax is imposed on resellers like petitioner the parties appear to agree that if the cigarette stamp tax is imposed on consumers rather than on resellers then a re- seller may exclude from gross_receipts the sales proceeds attributable to collection of the tax however neither peti- tioner nor respondent offered any legal authority for such a contention and we are unable to find any support for it in any event new york caselaw acknowledges that while the two sections of the code address the taxability of imposed versus col- lected taxes although neither party cites either section to support his or its contention sec_164 provides that state local and foreign taxes are deductible by the person on whom the taxes are imposed see sec_1 a income_tax regs however sec_164 addresses only the deduct- ibility of taxes not whether taxes should be included in gross_receipts consequently sec_164 is inapplicable with respect to the issue of whether petitioner must include in gross_receipts proceeds attributable to the cigarette_tax stamps sec_448 provides that a taxpayer may use the cash_method of ac- counting if the taxpayer has average annual gross_receipts of less than dollar_figure million see sec_1_448-1t temporary income_tax regs fed reg date sec_1_448-1t temporary income_tax regs supra adjusts the calculation of gross_receipts for purposes of sec_448 specifically with respect to amounts attributable to the collection_of_taxes as follows g ross receipts do not include amounts received by the taxpayer with respect to sales_tax or other similar state and local_taxes if under the applicable state or local law the tax is legally imposed on the purchaser of the good or service and the taxpayer merely collects and remits the tax to the taxing authority if in contrast the tax is imposed on the tax- payer under the applicable law then gross_receipts shall include the amounts received that are allocable to the payment of such tax sec_1_263a-3 income_tax regs provides an explicit definition of gross_receipts for purposes of the small_reseller_exception whereas sec_448 and the regulations promulgated thereunder address the calculation of gross_receipts for purposes of determining whether a taxpayer may use the cash_method_of_accounting petitioner uses the accrual_method of ac- counting and is not here contending that it should be permitted to use the cash_method_of_accounting in addition the definitions of gross_receipts in sec_1_263a-3 income_tax regs and sec_1_448-1t tem- porary income_tax regs supra are inconsistent and cannot be read to- gether for example while sec_1_448-1t temporary income_tax regs supra provides that a taxpayer must include in gross_receipts inci- dental income not derived in the ordinary course of business sec_1 263a- b ii b income_tax regs excludes such amounts from the gross re- ceipts calculation verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner consumer bears the ultimate liability for the cigarette stamp tax the tax is imposed at least to some degree on the re- seller schwartz v tax_appeals tribunal of n y n y s 2d app div mandel tobacco co v state tax comm’n n y s 2d app div we reject petitioner’s second argument and we hold that respondent properly determined petitioner’s gross_receipts for purposes of the small_reseller_exception using the rules set forth in sec_1_263a-3 income_tax regs application of the small_reseller_exception the testing_period for includes tye date and the testing_period for includes tye date and petitioner did not intro- duce any credible_evidence to prove the correct amounts of its gross_receipts for tye date and for each of the taxable years in issue petitioner bears the burden of proving that its average gross_receipts for the three previous taxable years did not exceed dollar_figure million peti- tioner did not do so the record does not permit us to cal- culate petitioner’s actual gross_receipts for tye date and two of the years in the relevant testing periods accordingly we conclude that petitioner has failed to prove that it met the requirements of the small_reseller_exception under sec_263a for and the testing_period for includes tye date and during the testing_period petitioner had average annual gross_receipts of dollar_figure petitioner does not qualify as a small reseller because its average annual gross_receipts for the testing_period exceeded dollar_figure mil- lion because we conclude that respondent correctly calculated petitioner’s gross_receipts for each taxable_year in issue by including the cost of cigarette_tax stamps it purchased and included in the cigarette sale price and because petitioner did not prove the amounts of its average annual gross_receipts for the testing periods applicable to and we find as follows verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports tye gross_receipts per return cigarette_tax stamp costs total gross receipt sec_2001 dollar_figure big_number big_number big_number big_number not in record not in record dollar_figure big_number big_number unable to determine unable to determine dollar_figure big_number big_number on the basis of these findings we conclude that petitioner does not qualify for the small_reseller_exception and that it is subject_to the unicap_rules of sec_263a for the tax- able years in issue we therefore must decide whether the cigarette_tax stamp costs petitioner incurred are capitalizable costs for purposes of the unicap_rules and if so how those costs are characterized and allocated to the cigarettes peti- tioner acquired for resale iii capitalization of cigarette_tax stamp costs the unicap_rules of sec_263a require a taxpayer to capitalize the direct and indirect_costs of real or personal_property that the taxpayer acquires for resale sec_263a b a for resellers direct costs are acquisition costs sec_1_263a-1 income_tax regs indirect_costs are costs allocable to property acquired for resale when the costs directly benefit or are incurred by reason of the performance of resale activities sec_1_263a-1 income_tax regs capitalizable indirect_costs include taxes otherwise allowable as a deduction to the extent such taxes are attrib- utable to labor materials supplies equipment land or facilities used in resale activities sec_1_263a-1 income_tax regs however a taxpayer is not required to capitalize certain marketing selling advertising and distribution costs sec_1 263a- e iii a income_tax regs indirect_costs including neither party argues that the cigarette_tax stamp costs are direct costs respondent contends that the cigarette_tax stamp costs are indirect_costs that must be capitalized peti- tioner contends that it is not required to capitalize the ciga- sec_1_263a-1 income_tax regs provides that a taxpayer need not capitalize taxes assessed on the basis of income because the ciga- rette stamp tax is not assessed on the basis of income this provision does not apply verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner rette tax stamp costs because they are neither costs that directly benefit or are incurred by reason of its performance of resale activities nor taxes attributable to labor material or supplies petitioner further contends that the cigarette_tax stamp costs are currently deductible selling_expenses accordingly we must decide whether the cigarette_tax stamp costs are indirect_costs or currently deductible selling_expenses a indirect_costs general definition as noted supra indirect_costs are costs allocable to prop- erty acquired for resale when the costs directly benefit or are incurred by reason of the performance of resale activities sec_1_263a-1 income_tax regs the u s court_of_appeals for the second circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has considered the meaning of the phrases directly benefit or incurred by reason of 600_f3d_121 2d cir rev’g tcmemo_2009_9 at issue in robinson knife was the proper tax treatment of royalties paid for the taxpayer’s use of trademarks that it placed on kitchen items sold to the public the royalties were payable when the kitchen items were sold the court_of_appeals held that for a cost to be a capitalizable cost it must be a but-for cause of the taxpayer’s production activities id pincite the taxpayer could have produced the same property albeit with- out a trademark and avoided paying the royalty costs id pincite the court_of_appeals held that the royalty costs were not capitalizable costs because the royalty costs were cal- culated as a percentage of net sales and were incurred only upon the sale id pincite article of the new york tax law provides that a stamping agent must purchase cigarette_tax stamps from the commissioner and affix those stamps to the cigarette pack- ages it possesses for resale n y tax law sec_471 as both a stamping agent and a corporation engaged in the resale of cigarettes petitioner must purchase the cigarette_tax stamps but for the purchase of the cigarette_tax while petitioner could argue that its stamping agent activity is sepa- continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports stamps petitioner could not engage in its business of reselling cigarettes the cigarette_tax stamp costs are incurred by reason of petitioner’s resale activity furthermore the cigarette_tax stamp costs differ from the royalty costs in robinson knife in two important ways first while the taxpayer in robinson knife could refuse to pay roy- alty costs while continuing to produce and sell a substan- tially similar product petitioner could not refuse to purchase cigarette_tax stamps while continuing to possess cigarettes for resale second unlike the royalty costs in robinson knife the cigarette stamp tax is neither calculated as a percentage of net sales nor incurred only upon the sale of the cigarettes under new york law petitioner was required to pay the cigarette stamp tax when it possessed the cigarettes for resale not upon occurrence of the resale n y tax law sec_471 petitioner was obligated to purchase the cigarette_tax stamps and affix them to the cigarette packages as soon as it purchased and took possession of the cigarettes the ciga- rettes could not be sold without a tax stamp affixed to the package we therefore find that the cigarette_tax stamp costs are costs incurred by reason of petitioner’s resale activities b indirect_costs taxes capitalizable indirect_costs include taxes otherwise allow- able as a deduction to the extent such taxes are attributable to labor materials supplies equipment land or facilities used in resale activities sec_1_263a-1 income_tax regs a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on his trade_or_business sec_162 capitalizable indirect_costs do not include taxes assessed on the basis of income sec_1_263a-1 income_tax regs if petitioner did not purchase the cigarette_tax stamps and affix them to the cigarette packages it could not offer the cigarettes for sale therefore the cigarette_tax stamps are materials_and_supplies that petitioner uses in its business of rate from its resale activity and therefore the cigarette stamp tax is a cost allocable solely to the stamping agent activity the record supports a find- ing that its stamping agent activity was part of its resale activity con- sequently we find that the stamping agent activity is an indivisible part of petitioner’s resale activity verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner reselling cigarettes furthermore the cigarette_tax stamp costs are otherwise allowable as a deduction under sec_162 but for the operation of the unicap_rules of sec_263a a taxpayer could deduct the cigarette_tax stamp costs as ordinary and necessary business_expenses under sec_162 the cigarette stamp tax is not a tax assessed on the basis of the taxpayer’s income new york state and new york city set the price of the cigarette_tax stamps therefore costs of cigarette_tax stamps are capitalizable indirect_costs as defined in sec_1_263a-1 income_tax regs c cost of cigarette_tax stamps not a selling expense a taxpayer need not capitalize certain indirect_costs including marketing selling advertising and distribution costs sec_1_263a-1 income_tax regs while selling_expenses are excepted from the unicap_rules see id a taxpayer cannot recharacterize an enumerated capitalizable indirect_cost as a selling expense see load inc v commissioner tcmemo_2007_51 aff ’d 559_f3d_909 9th cir in load the taxpayer argued that cer- tain state taxes were marketing selling or distribution expenses excepted from sec_263a in rejecting the tax- payer’s argument this court noted that sec_1 263a- e ii l income_tax regs specifically directed the tax- payer to include such state taxes in capitalizable indirect_costs id slip op pincite similarly in 600_f3d_121 the u s court_of_appeals for the second circuit held that trademark fees are not selling_expenses excepted from the unicap_rules the court_of_appeals noted that the enumerated list of indirect_costs specifically includes trade- petitioner contends that the cigarette_tax stamp costs are not costs at- tributable to materials supplies or labor because the cigarette stamp tax ultimately is imposed on the consumer however whether the cigarette stamp tax ultimately is imposed on the consumer the stamping agent or the wholesaler is irrelevant to be a capitalizable indirect_cost the tax must be attributable to materials supplies or labor there is no require- ment that the tax be imposed on the reseller see sec_1 263a- e iii a income_tax regs while sec_275 prohibits a taxpayer from deducting certain types of taxes sec_275 does not address cigarette stamp taxes verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports mark fees id pincite the trademark fees could not be characterized as selling_expenses because an immediate deduction of trademark fees would defeat the purpose of the unicap_rules to ensure that trademark royalties are not deducted during a taxable_year which precedes the year in which the corresponding trademarked items are sold id pincite the cigarette stamp tax is imposed on all cigarettes pos- sessed in the state by any person for sale n y tax law sec_471 a reseller becomes liable for the cigarette stamp tax when it purchases cigarettes for resale to customers and not when it actually sells the cigarettes to customers although the reseller is required by new york law to include the cost of the cigarette_tax stamps in the sale price of the cigarettes see n y tax law sec_471 and effectively is reimbursed for the cigarette stamp tax it paid when the cigarettes are sold a reseller is not entitled to a refund of the cigarette_tax if the cigarettes are not sold see schwartz n y s 2d or if the cigarette_tax stamps are stolen before the stamping agent affixes them to the cigarette packages see mandel tobacco co n y s 2d under this legal structure the cigarette stamp tax cannot properly be characterized as a selling expense as this court noted in load sec_1_263a-1 income_tax regs specifically provides that certain taxes are indirect_costs that must be capitalized under sec_1_263a-1 income_tax regs the cigarette_tax stamp costs are indirect_costs that must be capitalized peti- tioner cannot recharacterize a capitalizable indirect_cost as a selling expense finally petitioner’s proposed recharacterization would allow it an immediate deduction for expenses related to future sales while petitioner typically purchased cigarette in arguing that cigarette_tax stamps are selling_expenses petitioner relies solely on revrul_79_196 1979_1_cb_181 revrul_79_196 c b pincite states that the cost_of_goods_sold does not include pro- ceeds attributable to the collection of state sales_taxes however revrul_79_196 supra is inapplicable to this case because it addresses the de- ductibility under sec_164 of state general sales_taxes not cigarette stamp taxes see sec_164 it addresses installment_sale reporting not inventory reporting and it was issued before the enactment of sec_263a verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner tax stamps and sold the stamped cigarettes within a matter of days it had some cigarettes and cigarette_tax stamps remaining at the end of the taxable_year if petitioner deducted the entire cost of the cigarette_tax stamps pur- chased in year but did not sell all of the stamped cigarette packages until year it would deduct costs in year with respect to cigarette inventory that remained unsold at the end of year consistent with this analysis we conclude that the ciga- rette tax stamp costs are not selling_expenses excepted from the unicap_rules but instead are capitalizable indirect_costs we now must decide how to allocate those costs to peti- tioner’s activities and how to calculate the portion of those costs that must be capitalized iv allocation of the cigarette_tax stamp costs a allocation of cigarette_tax stamp costs to resale activi- ties sec_263a provides that in the case of property which is inventory in the hands of the taxpayer the tax- payer must include capitalizable direct and indirect_costs in inventory costs to calculate capitalizable costs a taxpayer first must allocate the costs to various activities such as production or resale activities see sec_1_263a-1 income_tax regs generally resellers allocate costs to four categories purchasing see sec_1_263a-3 income_tax regs handling costs see sec_1 263a- c costs see sec_1_263a-3 income_tax regs and general and administrative costs relating to the three prior categories see sec_1_263a-3 income_tax regs income_tax regs storage costs costs attributable to purchasing handling and storage activities include direct and indirect labor costs occu- pancy expenses materials_and_supplies rent mainte- nance depreciation and insurance of vehicles and equip- ment tools telephone and travel sec_1_263a-3 income_tax regs handling costs are costs attributable to processing assembling repackaging transporting and other similar activities with respect to property acquired for resale sec_1_263a-3 income_tax regs processing costs are costs a reseller incurs in making minor changes to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports a product acquired for resale such as monogramming or alterations see sec_1_263a-3 income_tax regs assembling costs are costs a reseller incurs in readying prop- erty for resale such as attaching wheels to a bicycle see sec_1_263a-3 income_tax regs repackaging costs include costs a reseller incurs to package property for resale to customers see sec_1 263a c iv income_tax regs the parties’ arguments regarding the proper allocation of the cigarette_tax stamp costs are not entirely clear in the notice_of_deficiency respondent determined that the cigarette_tax stamp costs were general and administrative costs how- ever on brief respondent contends that the cigarette_tax stamp costs could be purchasing costs handling costs or gen- eral and administrative costs petitioner appears to contend that although the cigarette stamp tax costs are general and administrative costs they need not be capitalized because they cannot be allocated to purchasing handling or storage costs while we agree that the cigarette_tax stamp costs could be characterized as purchasing costs handling costs or general and administrative costs for the reasons set forth below we find that the cigarette_tax stamp costs are most appropriately classified as handling costs when a stamping agent affixes a cigarette_tax stamp to a cigarette package the stamping agent makes only a minor change to the product however new york law requires the stamping agent to make this change before sale see n y tax law sec_471 therefore the cost of the cigarette_tax stamps is a cost the reseller incurs to ready or package the cigarettes for resale the costs related to purchasing and affixing the cigarette_tax stamps are similar to the proc- essing assembling and repackaging costs described in the regulations as handling costs while the handling activity related to the cigarette_tax stamp differs from the specific examples in the regulations the purchasing and affixing of the cigarette_tax stamp is sufficiently similar to the handling activities in the examples to support a conclusion that the cigarette_tax stamp cost is a handling cost under sec_1_263a-3 income_tax regs we so hold verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner b use of the simplified_resale_method allocation_methods after a reseller has allocated costs to its various resale activities the reseller must allocate costs to ending inven- tory a reseller subject_to the unicap_rules may use the facts-and-circumstances method see sec_1_263a-1 income_tax regs or the simplified_resale_method see sec_1 263a- d income_tax regs both methods enable the reseller to calculate the amount of costs that the reseller must cap- italize under the unicap_rules the commissioner’s use of the simplified_resale_method sec_446 vests the commissioner with broad discre- tion to determine whether a particular method_of_accounting clearly reflects income see 743_f2d_781 11th cir 104_tc_367 98_tc_457 aff ’d 58_f3d_413 9th cir if a taxpayer fails to use a method_of_accounting that clearly reflects tax- income payer’s that clearly reflects income sec_446 the commissioner may income using any reasonable method reconstruct the petitioner’s method_of_accounting for income and expenses including inventory costs did not apply the unicap_rules therefore respondent was entitled to reconstruct petitioner’s income by any reasonable method that clearly reflected income because sec_1_263a-3 income_tax regs pro- vides that resellers may use the simplified_resale_method to allocate costs we find that respondent acted properly in using the simplified_resale_method to redetermine peti- tioner’s income application of the simplified_resale_method sec_1_263a-3 income_tax regs provides proce- dures for applying the simplified_resale_method the sim- plified resale method uses several formulas to calculate the additional capitalizable costs for the taxable_year id the general formula is combined_absorption_ratio sec_471 costs remaining on hand at year end sec_1 263a- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports d i a income_tax regs the product of this formula is equal to the amount of additional capitalizable costs that the taxpayer must add to its ending sec_471 costs sec_1_263a-3 income_tax regs once the taxpayer adds the additional capitalizable costs to its ending sec_471 costs the taxpayer calculates total ending inventory for the taxable_year the combined_absorption_ratio is the sum of the storage_and_handling_costs_absorption_ratio and the purchasing_costs_absorption_ratio see sec_1_263a-3 income_tax regs sec_1_263a-3 income_tax regs provides that the storage_and_handling_costs_absorption_ratio is determined as follows current year’s storage and handling costs beginning_inventory plus current year’s purchases the current year’s storage and handling costs include all storage costs and all handling costs incurred during the tax- able year that relate to property the taxpayer acquired for resale sec_1_263a-3 income_tax regs the beginning_inventory equals the sec_471 costs of property the taxpayer acquired for resale that remain unsold as of the beginning of the taxable_year id the current year’s pur- sec_471 provides the general_rule for inventories petitioner contends that in the notice_of_deficiency respondent erro- neously calculated ending inventory as the product of the additional capitalizable costs as determined using the simplified_resale_method petitioner’s purported sec_471 costs for the year see supra note and petitioner’s ending inventory in his spreadsheets ao minervini did not in- clude petitioner’s sec_471 costs for the year in calculating its ending inven- tory respondent briefly addressed petitioner’s contention in his reply brief neither party adequately explained his or its position regarding the cor- rect application of the simplified_resale_method as the parties failed to ad- dress this issue we have confined our analysis to those issues material to the resolution of this case we leave for the rule computation the proper application of the simplified_resale_method if the parties are un- able to reach an agreement we will address the issue as appropriate in a rule proceeding or in a supplemental opinion the parties stipulated the allocation of all costs except for the alloca- tion of the cigarette_tax stamp costs because our decision does not affect the purchasing cost absorption ratio see sec_1_263a-3 income_tax regs we do not address the calculation of that ratio verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie city line candy tobacco corp v commissioner chases equal the sec_471 costs of property the taxpayer acquired for resale during the taxable_year id as noted supra p the cigarette_tax stamp costs are handling costs petitioner must include the cigarette_tax stamp costs incurred during the taxable_year in the numer- ator of the ratio as part of the current year’s storage and handling costs accordingly we conclude that petitioner must include the current year’s cigarette_tax stamp costs in the numerator of the ratio v conclusion for purposes of determining eligibility for the small re- seller exception petitioner must include in gross_receipts the entire sale proceeds from the sale of cigarettes including the costs of the cigarette_tax stamps petitioner failed to prove that it had average annual gross_receipts of less than dollar_figure million for the testing periods applicable to the relevant years and therefore it is subject_to the unicap_rules of sec_263a the cigarette stamp tax costs are indirect_costs properly characterized as handling costs respondent did not err in using the simplified_resale_method to determine the amount of costs properly allocable to petitioner’s ending inventory under the unicap_rules we have considered all remaining arguments made by the partie sec_28 for results contrary to those expressed herein and petitioner contends that the annual cigarette_tax stamp cost should be included in both the numerator and the denominator of the storage_and_handling_costs_absorption_ratio the denominator includes the sec_471 costs from the prior taxable_year as well as the current year’s purchases although petitioner purchased cigarette_tax stamps during the taxable_year the cigarette_tax stamps are not included in the current year’s pur- chases because the cigarette_tax stamps are not part of petitioner’s inven- tory rather the cigarette_tax stamps are indirect_costs allocable to the handling of petitioner’s inventory therefore the cigarette_tax stamp cost is included in the numerator only in its brief petitioner also contends that respondent failed to apply its overpayment to an appropriate taxable_year as we understand peti- tioner’s argument it is claiming that the overpayment for has not been applied to reduce its income_tax_liability for another year petitioner’s argument raises a computational issue only and we need not resolve it here the impact of the overpayment on the calculation of the and deficiencies if any will be considered in the rule process verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie united_states tax_court reports to the extent not discussed above we reject those arguments as irrelevant moot or without merit to reflect the foregoing decision will be entered under rule f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cityli jamie
